Wyly, J.
Plaintiff appeals from the judgment rejecting his demand against the defendant on a certified check for $4150. The defense is the check was raised after it was certified, and the date was altered.
■ It appears the Hibernia Bank, on the second of July, 1874, certified a check of its customer, J. Weidner, for forty-one dollars; that there was a blank between the words forty-one and dollars, in which the drawer fraudulently inserted, the words hundred and fifty; that the date was changed from the second to the seventh of July, and that plaintiff acquired it on the seventh of July in due course of business for value; also that Weidner has absconded.
The bank was negligent in certifying the check without drawing a line with a pen across the blank between the words forty-one and -dollars, thereby enabling the drawer to perpetrate the.fraud. It is admitted that if George Soulé, an expert, had been prodilcéd as a witness he would testify that “ if a line had been drawn from those words (forty-one) to the word dollars, it would have been impossible to erase it without leaving *521a mark; thoro was no such lino drawn; such a lino could not hayo been taken out by the uso of chemicals without leaving- some traces of 'the action of the acid on the paper.” The evidence is, there was nothing in tho appearance of the cheek to excite the suspicion of the plaintiff or a prudent man in business.
We think this case is controlled by tho case of Isnard vs. Torres and Marquez, 10 An. 103, where the indorser was held liable for a note raised. from one hundred and fifty dollars to eleven hundred and fifty dollars under similar circumstances. Tho court said: “Thoro was a want of proper caution on the part of Marquez in indorsing anote containing such a blank. This want of proper caution on Ills part enabled Torres to commit a fraud by filling up the blank so as to increase the amount in a manner entirely freo from suspicion, and surely tho equity of Marquez, whose case is certainly a hard one, is inferior to that of Isnard, who has parted with his money on the faith of a state of things which the imprudence of Marquez enabled Torres to' create.” “ By the law merchant of this country tho certificate of tho bank that a chock is good is equivalent to acceptance.” 10 Wallace, 647.
It is therefore ordered that the judgment heroin in favor of defendant be annulled, and that plaintiff recover of defendant forty-one hundred and fifty dollars, with legal interest from tho seventh of July, 1874, and costs of both courts.
Rehearing- refused.